Citation Nr: 1618136	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-255 50	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for residuals of tonsillectomy, to include chronic upper respiratory viral infections.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from April 1991 to April 1995, with service from May 1995 to January 2003 considered dishonorable and not valid for the purposes of establishing entitlement to VA benefits.  

This matter comes before the Board of Veterans Appeals on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in a July 2015 correspondence associated with his substantive appeal for the issues before the Board, requested a Videoconference hearing with a Veterans Law Judge (VLJ).  While a hearing with a VLJ was afforded for another issue in a separate appeal (the subject of a remand order with a separate docket number), the Veteran was not afforded the opportunity to present testimony for the issues of entitlement to service connection for GERD and tonsillectomy residuals.  Accordingly, the case must be remanded so that a Videoconference hearing on these issues can be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing with a Veterans Law Judge for the purposes of presenting testimony regarding the issues of entitlement to service connection for GERD and for tonsillectomy residuals.  The Veteran is to be informed of the time and place of the hearing and should be informed of his ability to submit additional evidence, with waiver of RO consideration if desired, to support his claims.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




